Title: From Thomas Boylston Adams to William Smith Shaw, 13 June 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 13th: June 1802

I received your short note, accompanying the Oration delivered by my brother, before the Charitable fire Association, and thank you for the promptness of your attention in transmitting it. The perusal of it was a rich repast, and though its merit did not surpass, it fully equalled my expectations.
I am yet to hear from you, in answer to some of my late communications. You have certainly lost that Kakoethes Scribendi, which was wont to beset you so easily. I remember to have predicted your recovery from the disorder, at no very remote period, but you were then incredulous. You ought not however, wholly to relinquish the habit of writing to your friends, for they Sensibly feel the loss of your once frequent addresses. I beg of you, if you can give me any private information, to impart it speedily. What have you done with the charge, & the last letter? My destiny is hard & somewhat peculiar. If constancy & perseverance ever deserved to triumph, I think mine one of those cases, which has strong claims to favor and victory. God only knows when. Nil desperandum, is a good motto, in some cases, but nil sperandum is the destiny of a galley-slave. I know not which motto is most appropriate to me.
The newspapers will have informed you, that a work entitled the history of the Administration of John Adams, and an account of the Suppression of the same, by Col Burr, are now selling at New York & at this place.
I have submitted to the drudgery of wading through both of these productions, and I can aver, that I never met with so lame, bald & contemptible performances, on any subject. The Author, (if indeed he deserves the name of author, who has ransacked the Jacobin journals for materials, and no other source, and then dignifies them with the title history) was so well aware of the nothingness of his compilation, that he became the willing instrument of Col Burr who hired him to strangle his own bastard; but falling out, afterwards with his employer—he reveals the murder, which of course never took place, since the original history comes out at the same moment with the account of its death. Now this is a Specimen of Irish logic; but the work was made to sell.
There are hundreds of libellous expressions & passages interspersed throughout, but what is a little Singular is, that Col. Hamilton & General Pinckney are both extolled in character & person. Their Biography is taken from federal newspapers and interlarded, here & there with an abusive or scandalous anecdote. The utmost malignity & scurrility of the writer is directed at John Adams, but there is no word of it, that will be credited by a single human being. The newspaper of last night says, the noted John Wood, author &ca: has absconded.
We have just entered upon Summer–weather here, and we shall have enough before it leaves us—apprehensions of Yellow fever are Stronger this year than ever, on account of the troops in the West Indies.
Friends here are well; remember me kindly to all.
Your’s truly
T. B Adams.